DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status
The filing on 11/17/2020 amended claims 1.  Claims 1, 2, 4, 6-17 are pending and rejected on new grounds of rejections necessitated by the amendments of claim 1.
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on  11/17/2020 has been entered.
 
Claim Rejections - AIA  35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

Claim 1, 2, 6-12, and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Konuma (US 20130322056 A1) in view of Hartwig (US 20150153636 A1).
Regarding claim 1, Konuma teaches a projector (Fig. 1-7), comprising: a light source module (1) configured to provide an illumination beam; a collimating lens (5 and 6) configured to receive and transmit the illumination beam, the collimating lens (5 and 6) comprising a first part and a second part ([0030]-[0032], [0049]-[0050], [0065]-[0068], [0082]-[0085], [0100]-[0103]), and an axle (8) positioned between the first part and the second part; a wavelength conversion module (7, 25) configured to receive the illumination beam through the first part and accordingly generate an excitation beam toward the first part and the second part; and a dichroic component (3; 23a, 24a, 31a, or 34a) disposed on a position corresponding to the first part, the dichroic component (3; 23a, 24a, 31a, or 34a) being configured to reflect the illumination beam to the first part and be passed through by the excitation beam  (Fig. 1, 3, 4, 6, and 7). 
Konuma does not teach a light penetrating component connected to the dichroic component side by side and disposed on a position corresponding to the second part, the illumination beam and the excitation beam passing through the light penetrating component, the 
Hartwig teaches a light penetrating component (12/18) connected to the dichroic component (18/12) side by side and disposed on a position corresponding to the second part, the illumination beam and the excitation beam passing through the light penetrating component, the light penetrating component having an optical diffusion property used to diffuse the illumination beam and the excitation beam (Fig. 4, 5, and 9; [0021], [0064]).
It would have been obvious to a person of ordinary skill in the art at the time of the invention to modify Konuma with Hartwig; because it allows providing similar scattering angular properties for excitation and illumination lights to improve light uniformity.
Regarding claim 2, Konuma further teaches the axle (8) is a central axle (8) of the collimating lens (5 and 6; Fig. 1, 3, 4, 6, and 7). 
Regarding claim 6, Konuma further teaches when the dichroic component (23a, 24a, 31a, or 34a) is configured to be passed through by the illumination beam and reflect the excitation beam (Fig. 3, 4, 6, and 7), the projector further comprises: a first reflecting component (23b, 24b, 31b, or 34b) connected to the dichroic component (23a, 24a, 31a, or 34a) and disposed on a position corresponding to the second part, the first reflecting component (23b, 24b, 31b, or 34b) being used to reflect the illumination beam and the excitation beam.
Regarding claim 7, Konuma further teaches the wavelength conversion module (7, 25) comprises a first region (7B, 25B) and a second region (7G, 25G), the first region (7B, 25B) is used to reflect the illumination beam emitted from the first part to the second part, the second region (7G, 25G) has a wavelength conversion coating, the wavelength conversion coating is used to receive the illumination beam and generate the excitation beam. 

Regarding claim 9, Konuma further teaches the wavelength conversion module (7, 25) is rotatable ([0029], [0045], [0064]). 
Regarding claim 10, Konuma further teaches a light guiding component (13) configured to receive the excitation beam from the first part and the second part and the illumination beam from the second part. 
Regarding claim 11, Konuma further teaches a first condenser lens (11/12) disposed between the dichroic component (3; 23a, 24a, 31a, or 34a) and the light guiding component (13), and configured to converge the illumination beam and the excitation beam. 
Regarding claim 12, Konuma further teaches the light source (1) is disposed on a position corresponding to the dichroic component (3; 23a, 24a, 31a, or 34a; Fig. 1, 3, 4, 6, and 7). 
Regarding claim 16, Konuma further teaches the illumination beam is blue light, the dichroic component (3; 23a, 24a, 31a, or 34a) is used to reflect the blue light and be passed by other color light, or is used to be passed by the blue light and reflect other color light (Fig. 1, 3, 4, 6, and 7; [0024]). 

Claims 1, 2, and 4 are rejected under 35 U.S.C. 103 as being unpatentable over Liao ‘757 (US 20180299757 A1) in view of Hartwig (US 20150153636 A1).
Regarding claim 1, Liao ‘757 teaches a projector (Fig. 8), comprising: a light source module (211/212) configured to provide an illumination beam; a collimating lens (230) configured to receive and transmit the illumination beam, the collimating lens (230) comprising a 
Liao ‘757 does not teach a light penetrating component connected to the dichroic component side by side and disposed on a position corresponding to the second part, the illumination beam and the excitation beam passing through the light penetrating component, the light penetrating component having an optical diffusion property used to diffuse the illumination beam and the excitation beam.
Hartwig teaches a light penetrating component (12/18) connected to the dichroic component (18/12) side by side and disposed on a position corresponding to the second part, the illumination beam and the excitation beam passing through the light penetrating component, the light penetrating component having an optical diffusion property used to diffuse the illumination beam and the excitation beam (Fig. 4, 5, and 9; [0021], [0064]).
It would have been obvious to a person of ordinary skill in the art at the time of the invention to modify Liao ‘757 with Hartwig; because it allows providing similar scattering angular properties for excitation and illumination lights to improve light uniformity.
Regarding claim 2, Liao ‘757 further teaches the axle (230a) is a central axle (230a) of the collimating lens (230; Fig. 8). 
Regarding claim 4, Liao ‘757 further teaches a transparent substrate (823) disposed on a position corresponding to the first part and the second part, the transparent substrate comprising . 

Claim 13 is rejected under 35 U.S.C. 103 as being unpatentable over Konuma in view of Hartwig and in further view of Liao ‘851 (US 20160327851 A1).
Regarding claim 13, neither Konuma nor Hartwig explicitly teaches a second condenser lens disposed between the light source module (1) and the dichroic component (3; 23a, 24a, 31a, or 34a), and configured to converge the illumination beam projected onto the dichroic component (3; 23a, 24a, 31a, or 34a).
Liao ‘851 teaches a second condenser lens (50) disposed between the light source module (112) and the dichroic component (130), and configured to converge the illumination beam projected onto the dichroic component (130; Fig. 1A and 1B). 
It would have been obvious to a person of ordinary skill in the art at the time of the invention to modify Konuma and Hartwig with Liao ‘851; because it allows increasing the light output of the light source.

Claims 14, 15, and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Konuma in view of Hartwig and in further view of Tanaka (US 20160238923 A1).
Regarding claim 14, neither Konuma nor Hartwig teaches a light diffusing component disposed between the light source module (1) and the dichroic component (3; 23a, 24a, 31a, or 34a), and configured to diffuse the illumination beam.
Tanaka teaches a light diffusing component (28) disposed between the light source module (21) and the dichroic component (29), and configured to diffuse the illumination beam. 

Regarding claim 15, neither Konuma nor Hartwig teaches a second reflecting component configured to reflect the illumination beam toward the dichroic component (3; 23a, 24a, 31a, or 34a). 
Tanaka teaches a second reflecting component (26) configured to reflect the illumination beam toward the dichroic component (29).
It would have been obvious to a person of ordinary skill in the art at the time of the invention to modify Konuma and Hartwig with Tanaka; because it allows placing the light source at a desired location.
Regarding claim 17, neither Konuma nor Hartwig teaches the excitation beam being yellow light.
Tanaka teaches the excitation beam being yellow light (Fig. 3A and 8A; [0039], [00446]).
It would have been obvious to a person of ordinary skill in the art at the time of the invention to modify Konuma and Hartwig with Tanaka; because it allows outputting desired colors.


Response to Arguments
Applicant's arguments with respect to claim 1 have been considered but are moot in view of the new ground(s) of rejection necessitated by the amendment/s of claim 1. 

Conclusion
The prior art references cited in PTO-892 are made of record and considered pertinent to applicant's disclosure.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BAO-LUAN Q LE whose telephone number is (571)270-5362.  The examiner can normally be reached on Monday-Friday; 9:00AM-5:00PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Minh-Toan Ton can be reached on (571) 272 230303.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



Commissioner for Patents
P.O. Box 1450
Alexandria, Virginia 22313-1450

Or faxed to:
(571) 273-8300, (for formal communications intended for entry)
		Or:
(571) 273-7490, (for informal or draft communications, please label “PROPOSED” or “DRAFT”)

Hand-delivered responses should be brought to:
Customer Service Window
Randolph Building
401 Dulany Street
Alexandria, VA  22314

/BAO-LUAN Q LE/
Primary Examiner, Art Unit 2882